Dear Marshal Simmons:
Your request for an Attorney General Opinion was forwarded to me for research and reply.  Your question is as follows:
     Can drug seizure money confiscated by the City of Sulphur Police Department be used for additional office space for the City of Sulphur, Ward 4 Marshal's Office?
In response to your question, the specific guidelines for the allocation of forfeited drug money from the Drug Asset Forfeiture Fund are set out in La. R.S. 40:2616(B), which states, in pertinent part, as follows:
     The court shall ensure the equitable distribution of any forfeited property, or of monies . . . to the appropriate local, state or federal law enforcement agency so as to reflect generally the contribution of that agency's participation in any of the activity that led to the seizure or forfeiture of the property or deposit of monies under and subject to the provisions of this subsection . . . . Money in the fund shall be distributed in the following order of priority:
     (3)(a) sixty percent [of the funds remaining after satisfaction of the lien and payment of all proper expenses incurred to facilitate the forfeiture and sale] to the law enforcement agency or agencies making the seizure, such proceeds to be used in drug law enforcement . . . .
If the sixty percent of remaining funds is to be divided among law enforcement agencies, then the amount of money that each law enforcement agency may collect is limited statutorily to the percentage proportionate to each agency's participation in the seizure.  The Ward 4 Marshal's Office, which is a law enforcement agency, is entitled to a percentage of the forfeited funds when that office participates in the seizure of drug assets. However, the marshal's office is required by La. R.S.40:2616(B) to use the distributed funds in the furtherance of drug law enforcement.
Your inquiry indicates that the marshal's office desires to use the allocated funds for additional office space.  It is the opinion of this office that the Ward 4 Marshal's Office may use the drug asset forfeiture funds received as a result of participation in the seizure of the drug assets for additional office space if the new offices will be used specifically to further drug law enforcement.
I hope this opinion sufficiently answers your question.  If our office can be of further assistance, please do not hesitate to contact us.
Respectfully submitted,
                         RICHARD P. IEYOUB Attorney General
                         BY: JULIE E. CULLEN Assistant Attorney General
RPI/JEC:ckj